DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrichs et al. (3,759,303 – hereinafter Henrichs) in view of Frank L. Shriver (4,771,879 – hereinafter Shriver).
Re Claims 1 and 18-20:
Henrichs discloses a cup holder assembly (90) structured to hold a number of tapered cups (2, 3) in a nested, bottom leading configuration (Examiner notes that the bottom cup leads (exits frontal of cup path) with it’s base before a secondary cup, Examiner notes that alternatively the bottom cup also has an inner base which leads, (exits frontal of cup path), that is forwardmost of the rearmost portion of the cup  – in both situations the base is either frontal of the remaining stack or frontal of the rearmost portion of the cup itself) (Examiner further notes the bottom cup itself is nested and in a bottom leading configuration as it leads all the remaining cups); a mandrel turret assembly (12) structured to rotatably support a number of said tapered cups (2, 3) (see Figs. 1-6), and a cup transfer assembly (8) structured to move said tapered cups (104) from said cup holder assembly (90) to said mandrel turret assembly (12); wherein each of said tapered cups (2, 3) includes an elongated body having a base with an upwardly depending, and outwardly tapered, sidewall (see Fig. 3), but fails to specifically teaches a decorator mandrel turret assembly.
Shriver teaches a decorator mandrel turret assembly (see Fig. 1 at 6, and col. 1 lines 1-31).  Re Claim 19: Shriver teaches wherein said decorator mandrel turret assembly is structured to move continuously without indexing or intermittent motion (see Abstract).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Henricks with that of Shriver to allow for decoration of a container as commonly known within the art and to provide continuous flow as commonly known within the art.  Examiner notes that Henrichs appears to likewise teach continuous flow as Henrichs teaches parts moving in unison and fixed timed manner.  One of ordinary skill in the art would recognize it capable in view of the cited art to provide continuous movement.  Examiner notes that such a combination could function in unison with the structure 12 or replacement of 12 as an alternative usage for 12.
Claims 2-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrichs in view of Shriver and further in view of Buhayar et a. (3,709,349 – hereinafter Buhayar).
Re Claims 2, 3, and 5:Henrichs discloses said cup transfer assembly (8) includes a number of feedscrew assemblies (78a, 78b); each feedscrew assembly (78a, 78b) structured to de-nest and move a tapered cup (2) from a nested stack of tapered cups (2); each feedscrew assembly (78a, 78b) defining an elongated cup path (see Fig. 3); each said cup path having a first end (near 84) and a second end (near 86), but fails to teach a transfer disk; moving a cup from a nested stack of cups to said transfer disk; said transfer disk including a generally circular body and a number of cup mounting assemblies; said transfer disk assembly body including an axial surface; said cup mounting assemblies disposed on transfer disk assembly body axial surface and disposed circumferentially about said transfer disk assembly body; each said cup mounting assembly including a distal surface; said cup mounting assembly distal surfaces defining a distal plane; and said cup path second end disposed at a clearance distance from said cup mounting assembly distal plane.

Shriver teaches a decorator mandrel turret assembly (as recited in claim 1) (see Fig. 1 at 6, and col. 1 lines 1-31).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Henricks with that of Shriver to allow for decoration of a container as commonly known within the art.  Examiner notes that such a combination could function in unison with the structure 12 or replacement of 12 as an alternative usage for 12.

Buhayar further in view teaches a transfer disk (53); moving a cup (56) from a nested stack of cups to said transfer disk (53); said transfer disk (53) including a generally circular body and a number of cup mounting assemblies (140); said transfer disk assembly body including an axial surface; said cup mounting assemblies (140) disposed on transfer disk assembly body axial surface and disposed circumferentially about said transfer disk assembly body; each said cup mounting assembly (140) including a distal surface; said cup mounting assembly distal surfaces defining a distal plane (see Fig. 2); and a cup path second end disposed at a clearance distance from said cup mounting assembly distal plane (see Fig. 1) (see Figs. 1-9).  Re Claim 5: Buhayar teaches wherein said cup transfer assembly is structured to apply a bi-directional air pressure to each said tapered cup as each said cup is disposed at said cup path second end (see col. 4 lines 19-25).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Henricks in view of Shriver with that of Buhayar to provide an alternative conveying means for stacked product as known within the art. 
Further Re Claim 4:
Henrichs discloses wherein each feedscrew assembly (78a, 78b) includes a plurality of elongated feed screw members each having a body with an outer surface; and wherein the outer surface of said body generally corresponds to the shape of said tapered cup. (see Figs. 1-6).
Further Re Claims 9-11: 
Henrichs discloses wherein each feedscrew assembly includes a plurality of elongated feedscrew members (four feedscrew members 78a, 78b, 78c, 78d); said plurality' of feedscrew members disposed adjacent to each other with the longitudinal axes thereof disposed substantially parallel to each other; each said feedscrew member including a body with an outer surface; and each said feedscrew member body outer surface defining a number of sequential helical conical portions (see Fig. 3).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrichs in view of Shriver and Buhayar and further in view of Russell C. Buhle (3,591,047 – hereinafter Buhle).
Re Claims 6 and 7:Henrichs in view of Shriver and Buhayar teaches the device of claim 5, but fails to teach wherein each feedscrew assembly includes a blower assembly; each said blower assembly structured to apply a positive air pressure into each said cup when each said cup is disposed at said cup path second end; and wherein said positive air pressure is structured to propel each said tapered cup toward said transfer disk.

Buhle further in view teaches wherein each assembly includes a blower assembly (5); each said blower assembly structured to apply a positive air pressure into (blows into the outer sidewalls) each said cup when each said cup is disposed at said cup path second end; and wherein said positive air pressure is structured to propel each said cup toward a transfer disk (see Fig. 2) (see Figs. 1-2).  Re Claim 7: Buhle teaches wherein each said cup mounting assembly includes a bi-directional air pressure assembly; each said bi-directional air pressure assembly structured to apply a negative air pressure at each cup (4) bottom outer side when each said cup is disposed at said cup path second end; and wherein said negative air pressure (15) is structured to propel each said cup toward said transfer disk (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Henricks in view of Shriver with that of Buhle to assist in speeding up the process of cups being removed from a feeder assembly.

Allowable Subject Matter
Claims 8 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/K.L.R/Examiner, Art Unit 3651